DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuimaono et al. (U.S. Patent Application 2006/0009689 A1; Behar et al. WO97/24983 incorporated by reference and enclosed prior) and further in view of Nguyen et al. (U.S. Patent Application 2014/0364926 A1).
Claim 1:  Fuimaono teaches apparatus, comprising:
a probe (Para 0017 and Figure 1) having 
a proximal end [catheter body 12 having proximal and distal ends] (near the side of Element 16 of Figure 1 and Para 0009) and 
a distal end [mounted at its distal end] (near the side of Element 18 of Figure 1 and Para 0017-0018)
the probe being configured to be inserted into an organ of a human patient [electrophysiologist can remove the catheter from the heart] (Para 0040) and defining a probe axis (as defined by Element 12 and Element 22 of Figure 2);
at least two conductors [flexible wire 24] (Para 0021) positioned on the probe (Figure 1, Element 16) at the distal end [mounted at its distal end] (near the side of Element 18 of Figure 1 and Para 0017-0018) 
at least two flexible conductive splines [Each spine 20 comprises a flexible wire 24] (Para 0021) [the spines 20 do not include non-conductive coverings 26 so that the flexible Nitinol wires 24 each act as an elongated electrode] (Para 0043)
each conductive spline having a first termination and a second termination (Figure 2, Element 3 & 4) 
the first terminations being connected together at a region on the probe axis beyond the distal end [other arrangements for attaching the expander 22 to the distal ends of the flexible Nitinol wires 24] (Figure 2, Element 3 and Para 0031)
each second termination being electrically connected [electrically connected] (Para 0022) to a respective one of the conductors (Figure 2, Element 4 and Figure 4) 
the splines being configured to bend into respective arcuate forms that encompass a volume (Para 0029-0030) and
a processor [computer] (Para 0027) configured to receive voltages induced on the splines via the conductors and to calculate a position and orientation [enables six-dimensional position and orientation coordinates to be determined] (Para 0028) of the volume in response to the received voltages [may operate by generating or receiving electrical…energy] (Para 0004) [find the positions of…each spine] (Abstract) [Using the ring electrodes 28 on the spines 20 of the electrode assembly 18 in combination with the distal end proximal location sensors 32 and 34, the electrophysiologist can map local activation time…By using the inventive catheter with the multiple electrodes 28 on the basket-shaped electrode assembly 18, the electrophysiologist can obtain a true anatomy of the heart…allowing him to map the heart more quickly] (Para 0040)
Fuimaono teaches electronically connection of the ring electrodes to an appropriate mapping and/or source of ablation energy (Para 0022).  Fuimaono fails to teach the first terminations being electronically connected together at a region on the probe axis beyond the distal end.  However, Nguyen teaches the first terminations being electronically connected together [Because of the contact and conductive material of the protrusion 202 and the legs 16, the electric current may be transferred to each of the legs 16 via protrusion 202] (Para 0064) at a region on the probe [medical device] (Figure 1, Element 10) axis beyond the distal end ["distal" refers to the end farthest away from a medical professional when introducing a device in a patient] [inserting a distal portion of the medical device] (at the position of Figure 1, Element 18 and Para 0023 & 0064) in order to allow for a controlled manner in which the device is electronically activated (Para 0064) for delivering treatment energy [delivering energy to…treat…] (Para 0064).
Examiner Note:  Fuimaono and Nguyen both teach delivering energy for treatment and Fuimaono teaches treatment and monitoring.  Fuimaono and Nguyen are thus within the same field of endeavor of delivering treatment energy.  Additionally, the Examiner would like to expanding on the POSITA analysis.  While Fuimaono teaches treatment, Fuimaono does not disclose the details of the treatment and the arrangement of parts to perform the treatment.  The arrangement of parts for treatment of Nguyen addresses the deficiency of Fuimaono.  When the invention of Fuimaono are modified by Nguyen, the result is a controlled manner for delivering treatment energy.  One of ordinary skill in the art would be motivated to modify the treatment arrangement of Fuimaono with the treatment arrangement as taught by Nguyen in order to allow for a controlled manner in which the device is electronically activated (Para 0064).  Further, this also addresses questions regarding how the wires of Fuimaono can be electronically connected and shorted for treatment purposes.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuimaono to include the electronic connection as taught by Nguyen in order to allow for a controlled manner in which the device is electronically activated (Para 0064) for delivering treatment energy [delivering energy to…treat…] (Para 0064).
Claim 2:  Fuimaono teaches wherein the splines are attached to flexible material forming a balloon catheter (See Para 0006 of Fuimaono for the incorporation of reference Behar.  See Page 39, Line 6-18 and Figure 12A & B, Element 93 of incorporated reference Behar).
Examiner’s Note:  Fuimaono incorporates Behar by reference.  Behar teaches how the electrodes and wires are attached to the surface of the balloon (Page 39, Line 6-15 and Figure 12A&B).
Claim 3:  Fuimaono teaches wherein the probe and the splines form a basket catheter (as shown in Figure 1, Element 18 and Figure 2, Element 18).
Claim 4:  Fuimaono teaches wherein the processor is configured to calculate an ellipticity [bend radius] of the volume in response to the received voltages [generate electrical signals] (Para 0029) [The coordinates…are determined and taken together with other known information pertaining to the curvature of the spines 20](Para 0030).
Examiner’s Note:  Fuimaono discloses a basket catheter with an elliptic shape [spherical or egg-shaped designs] (See Figure 1 and Para 0020).
Claim 7:  Fuimaono teaches wherein the at least two conductors and the at least two flexible conductive splines are distributed symmetrically about the probe axis (as shown in Figure 2, Element 18).
Claim 8:  Fuimaono teaches wherein the at least two conductors (Element 24) and the at least two flexible splines (Element 20) are equal in number [the spines 20 do not include non-conductive coverings 26 so that the flexible Nitinol wires 24 each act as an elongated electrode] (Para 0043) [Each spine 20 comprises a flexible wire 24] (Para 0021).
Examiner’s Note: The Specification of the Applicant discloses how each splines has a conductor (See Para 0063 of the PGPUB).  The prior art teaches the same in Para 0021 of Fuimaono.  Thus, the number of splines and conductors are the same or equal.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fuimaono et al. (U.S. Patent Application 2006/0009689 A1) and Nguyen et al. (U.S. Patent Application 2014/0364926 A1) and further in view of Rorden et al. (U.S. Patent 4,710,708 A).
Claim 5:  Fuimaono teaches comprising at least one energy field radiator which generates a field traversing the volume encompassed by the splines so as to generate the received voltages (Col. 4, Line 60-65).  
Fuimaono and Nguyen fail to teach an alternating magnetic field.  However, Rorden teaches comprising at least one magnetic field radiator which generates an alternating magnetic field (Title and Col. 1, Line 25-30) in order to determine relative locations (Title and Col. 1, Line 25-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuimaono and Nguyen to include the alternating magnetic field radiator as taught by Rorden in order to determine relative locations (Title and Col. 1, Line 25-30).

Claim 6 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuimaono et al. (U.S. Patent Application 2006/0009689 A1) and Nguyen et al. (U.S. Patent Application 2014/0364926 A1) and further in view of Budd et al. (U.S. Patent 5,553,611 A1).
Claim 6:  Fuimaono teaches wherein the at least, two flexible conductive splines comprise an even number of splines [the assembly has at least two spines] (Para 0020).  
Fuimaono and Nguyen fails to teach calculating respective centers and orientation of opposing pairs of splines.  However, Budd teaches wherein the processor is configured to calculate respective centers and orientations of opposing pairs of electrodes [said first measurement set being opposed from said second measurement set] (Claim 1(d)), and to derive the position and orientation of the volume from the respective centers and orientations [determine the position of a catheter in a heart chamber] (Abstract) in order to make direct hemodynamic measurements in a diagnostic setting (Col. 1, Line 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuimaono and Nguyen to include the calculation as taught by Budd in order to make direct hemodynamic measurements in a diagnostic setting (Col. 1, Line 30-32).
Claim 9:  Fuimaono teaches wherein the at least two flexible conductive splines comprise n splines, where n is an integer greater than or equal to three (Claim 10 and Para 0020).  
Fuimaono and Nguyen fail to calculate the volume with a subset of voltages.  However, Budd teaches wherein the processor is configured to receive a subset of voltages respective different pairs of electrodes (Claim 1) and to calculate the position and orientation of the volume in response to the received subset [location within that structure of the electrode array 21] (Col. 5, Line 27-30; Figure 6, Element 50 and Claim 1) in order to make direct hemodynamic measurements in a diagnostic setting (Col. 1, Line 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuimaono and Nguyen to include the calculation as taught by Budd in order to make direct hemodynamic measurements in a diagnostic setting (Col. 1, Line 30-32).
Claim 10:  Fuimaono teaches wherein the at least, two flexible conductive splines comprise n splines, where n is an integer greater than or equal to two [assembly has at least two spines] (Para 0020)
Fuimaono and Nguyen fail to calculate the volume with a subset of voltages.  However, Budd teaches wherein the processor is configured to receive voltage induced respective different pair electrode (Claim 1) and to calculate the position and orientation the volume in response to the received voltages [location within that structure of the electrode array 21] (Col. 5, Line 27-30; Figure 6, Element 50 and Claim 1) in order to make direct hemodynamic measurements in a diagnostic setting (Col. 1, Line 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuimaono and Nguyen to include the calculation as taught by Budd in order to make direct hemodynamic measurements in a diagnostic setting (Col. 1, Line 30-32).

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuimaono et al. (U.S. Patent Application 2006/0009689 A1) and Nguyen et al. (U.S. Patent Application 2014/0364926 A1) and further in view of Beatty et al. (U.S. Patent Application 2003/0176799 A1).
Claim 11:  Fuimaono and Nguyen fail to teach calculating a magnitude of the volume.  However, Beatty teaches wherein the processor (Figure 1, Element 34) is configured to calculate a magnitude of the volume in response to the received voltages [program to calculate the heart chamber volume] (Abstract) [volume…are computed using the field theory calculations] (Para 0055) in order to produce a high-resolution, three-dimensional map of electrical activity of the inside surface of a heart chamber (Para 0005).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuimaono and Nguyen to include the volume calculation as taught by Beatty in order to produce a high-resolution, three-dimensional map of electrical activity of the inside surface of a heart chamber (Para 0005).
Claim 12:  Fuimaono teaches wherein the splines are attached to flexible material forming a balloon catheter (See Para 0006 of Fuimaono for the incorporation of reference Behar.  See Page 39, Line 6-18 and Figure 12A & B, Element 93 of incorporated reference Behar).  Fuimaono and Nguyen fail to teach displaying the magnitude of the volume.  However, Beatty teaches the apparatus further comprising a screen [display the data on computer 34] (Para 0055 and Claims 2-5) and wherein the processor is configured to present on the screen a virtual representation of the catheter in response to the position, the orientation, and the magnitude of the volume [program to calculate the heart chamber volume] (Abstract) [volume…are computed using the field theory calculations] (Para 0055 and Claims 2-5) in order to produce a high-resolution, three-dimensional map of electrical activity of the inside surface of a heart chamber (Para 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuimaono and Nguyen to include the volume calculation as taught by Beatty in order to produce a high-resolution, three-dimensional map of electrical activity of the inside surface of a heart chamber (Para 0005).

Response to Arguments
Applicant’s arguments, see Page 9, filed 03/14/2022, with respect to the rejection(s) of claim(s) 1-3 & 7-8 under Fuimaono et al. (U.S. Patent Application 2006000689 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fuimaono et al. (U.S. Patent Application 2006/0009689 A1) and further in view of Nguyen et al. (U.S. Patent Application 2014/0364926 A1).  Any remaining pertinent arguments will be addressed.  
The Applicant submitted arguments that (1) Fuimaono fails to teach that the first termination being electronically connected together at a region on the probe axis beyond the distal end.  The Examiner contends that the rejection above has been amended to better address this claimed element.  
The Applicant submitted arguments that (2), nothing in Fuimaono shows or described that the computer in Para 0027 of Fuimaono is configured to “receive voltages induced on the splines via the conductors and to calculate a position and orientation”.  The Applicant contends that Fuimaono instead relied on voltages from location sensors 32 and 34 (Figure 2) to send signals to a computer in Para 0027-0028 to determine the position of the basket 18 of Fuimaono.  The Examiner respectfully disagrees.  In regards to (2), the Examiner contends that the electrodes allow for the true anatomy mapping of the heart (Para 0040).  The fact that the location sensors are used in conjunction is irrelevant as the claim is open ended and thus allows for other elements to included within the calculations.  The electrodes by their nature use electricity and send the electricity to the processor in order for mapping to occur.  The Examiner further notes that the rejection relies on the teaching of Fuimaono where the element 24 (nitinol wires) acts as an elongated electrode.  
The Applicant submitted arguments that (B) the volume of Fuimaono is a volume formed by the arcuate shape of the splines and not the volume of the heart as in Beatty.  The Examiner contends that the shape of the splines equals the volume of the heart.  The deformation of the electrodes (splines) in the beating heart allows for the mapping of the heart as taught by Fuimaono (Para 0040).  Beatty similarly creates an electrical map using electrical activity based on the electrodes (Para 0062).  Beatty teaches the electrodes being placed in contact with the heart [to place these electrode sites into direct contact with the endocardial surface] (Para 0034) and the electrodes are in an elliptical shape (Figure 3 of Beatty).  The Examiner contends that the modification is obvious so that the electrode mapping information of Fuimaono can be used in the electrode volume calculation of Beatty.
The Applicant submitted arguments that (B) the volume of Fuimaono is a volume formed by the arcuate shape of the splines and not the volume of the heart as in Budd.  The Examiner contends that the shape of the splines equals the volume of the heart.  The deformation of the electrodes (splines) in the beating heart allows for the mapping of the heart as taught by Fuimaono (Para 0040).  Budd similarly creates an electrical map using electrical activity based on the electrodes (Col. 2, Line 29-37).  Budd teaches the electrodes being placed in contact with the heart [the spot electrodes are moved into positions on the surface of a sphere or other shape] (Col. 2, Line 64-66) and the electrodes are in a spherical shape (Figure 5 of Budd).  The Examiner contends that the modification is obvious so that the electrode mapping information of Fuimaono can be used in the electrode volume calculation of Budd.  
The arguments are unconvincing.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kordis (U.S. Patent 5,725,525) – Kordis teaches an electrode support structure has spline elements radiating from a center hub in a circumferentially spaced relationship. The spline elements and hub are integrally formed from a single sheet of material.
Montag (U.S. Patent Application 2014/0018662 A1) – Montag teaches a method includes generating a magnetic field in a predefined volume. A reference model is defined, which models the magnetic field at multiple points in the volume using spherical harmonics. The magnetic field is measured by a field detector, which is coupled to an intra-body probe inserted into an organ of a living body located in the volume. A cost function is defined by comparing the measured magnetic field with the reference magnetic field model within the volume. The cost function is minimized by a computation over dipole terms in a derivative over the cost function so as to find a position and orientation that matches the measured magnetic field. The found position and orientation is outputted as the position and orientation of the probe in the organ.
Bencini et al. (U.S. Patent Application 2012/0165803 A1) – Bencini teaches a method of ablating body tissue includes (a) locating an inflatable balloon portion of a cryotherapy balloon catheter at a treatment site internal to a patient's body, and inflating the inflatable balloon portion; (b) employing electrodes that are disposed on an expandable surface of the inflatable balloon portion to electrically characterize body tissue at the treatment site; (c) ablating the body tissue by supplying a cryotherapy agent to the inflatable balloon portion to cool the body tissue to a therapeutic temperature; (d) employing the electrodes to determine whether the ablating caused desired electrical changes in the body tissue; and (e) repeating (c) and (d) when it is determined that the ablating did not cause the desired electrical changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793  

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793